DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,210,265 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims cover all of the limitations in the application claims.
Claim 1-20 of U.S. Patent No. 11,210,265 B2 contain every element of claims 21-41 of the instant application, and as such anticipate claims 21-41 of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable over obviousness-type double patenting. A later application/patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” In re Goodman 29 USPQ2d 2010 (Fed. Cir. 1993).

Application
US Pat. No. 11,210,265 B2
21. (New) An apparatus, comprising: a hardware processor to: receive a signal from an instruction scheduler indicating an initiation of a preemption process on a workload executing on a general-purpose graphics processing compute block comprising a plurality of graphics processing resources to execute graphics instructions; stop an execution of an existing context on at least a first of the plurality of processing resources; and copy context state data from the existing context on the at least a first of the plurality of processing resources to a first shared memory communicatively coupled to the plurality of processing resources in parallel with executing a new context on the plurality of processing resources.
1. An apparatus, comprising: a general-purpose graphics processing compute block comprising a plurality of processing resources to execute graphics instructions; a first shared memory communicatively coupled to the plurality of processing resources; a first communication fabric to communicatively couple the plurality of processing resources to the first shared memory; and a copy engine to: receive a signal from an instruction scheduler indicating an initiation of a preemption process; stop an execution of an existing context on at least a first of the plurality of processing resources; and copy context state data from the existing context on the at least a first of the plurality of processing resources to the first shared memory in parallel with executing a new context on the plurality of processing resources.
22. (New) The apparatus of claim 21, wherein the copy engine is to: generate a signal to indicate that a context preemption process is complete; and upload the context data from the first shared memory to a second memory, separate from the first shared memory.
2. The apparatus of claim 1, wherein the copy engine is to: generate a signal to indicate that a context preemption process is complete; and upload the context data from the first shared memory to a second memory, separate from the first shared memory.
23. (New) The apparatus of claim 21, further comprising: a first communication fabric to communicatively couple the plurality of processing resources to the first shared memory.
1. An apparatus, comprising: a general-purpose graphics processing compute block comprising a plurality of processing resources to execute graphics instructions; a first shared memory communicatively coupled to the plurality of processing resources; a first communication fabric to communicatively couple the plurality of processing resources to the first shared memory; and a copy engine to: receive a signal from an instruction scheduler indicating an initiation of a preemption process; stop an execution of an existing context on at least a first of the plurality of processing resources; and copy context state data from the existing context on the at least a first of the plurality of processing resources to the first shared memory in parallel with executing a new context on the plurality of processing resources.
24. (New) The apparatus of claim 23, wherein the copy engine is coupled to the first shared memory by the first communication fabric.
4. The apparatus of claim 1, wherein the copy engine is coupled to the first shared memory by the first communication fabric.
25. (New) The apparatus of claim 21, further comprising: a second communication fabric to communicatively couple the copy engine to the second memory.
3. The apparatus of claim 2, further comprising: a second communication fabric to communicatively couple the copy engine to the second memory.
26. (New) The apparatus of claim 21, the copy engine to: copy context state data from the existing context on at least a first of the plurality of processing resources to the first shared memory in parallel with executing a new context on the plurality of processing resources.
5. The apparatus of claim 1, the copy engine to: copy context state data from the existing context on at least a first of the plurality of processing resources to the first shared memory in parallel with executing a new context on the plurality of processing resources.
27. (New) The apparatus of claim 26, the copy engine to: restore the first shared memory.
6. The apparatus of claim 5, the copy engine to: restore the first shared memory.
28. (New) A method comprising: receiving a signal from an instruction scheduler indicating an initiation of a preemption process on a workload executing on a general-purpose graphics processing compute block comprising a plurality of graphics processing resources to execute graphics instructions; stopping an execution of an existing context on at least a first of the plurality of processing resources; and copying context state data from the existing context on the at least a first of the plurality of processing resources to a first shared memory communicatively coupled to the plurality of processing resources in parallel with executing a new context on the plurality of processing resources.
7. A method comprising: receiving, in a copy engine of general-purpose graphics processing compute block comprising a plurality of processing resources to execute graphics instructions, a signal from an instruction scheduler indicating an initiation of a preemption process; stopping an execution of an existing context on at least a first of the plurality of processing resources; and copying context state data from the existing context on the at least a first of the plurality of processing resources to a first shared memory in parallel with executing a new context on the plurality of processing resources via a first communication fabric communicatively coupled to the plurality of processing resources to the first shared memory.
29. (New) The method of claim 28, further comprising: generating a signal to indicate that a context preemption process is complete; and uploading the context data from the first shared memory to a second memory, separate from the first shared memory.
8. The method of claim 7, further comprising: generating a signal to indicate that a context preemption process is complete; and uploading the context data from the first shared memory to a second memory, separate from the first shared memory.
30. (New) The method of claim 28, wherein the general-purpose graphics processing compute block further comprises: a first communication fabric to communicatively couple the plurality of processing resources to the first shared memory.
9. The method of claim 7, wherein the general-purpose graphics processing compute block further comprises: a first communication fabric to communicatively couple the plurality of processing resources to the first shared memory.
31. (New) The method of claim 30, wherein the copy engine is coupled to the first shared memory by the first communication fabric.
10. The method of claim 9, wherein the copy engine is coupled to the first shared memory by the first communication fabric.
32. (New) The method of claim 28, wherein the general-purpose graphics processing compute block further comprises: a second communication fabric to communicatively couple the copy engine to the second memory.
11. The method of claim 7, wherein the general-purpose graphics processing compute block further comprises: a second communication fabric to communicatively couple the copy engine to a second memory.
33. (New) The method of claim 28, further comprising: copying context state data from the existing context on at least a first of the plurality of processing resources to the first shared memory in parallel with executing a new context on the plurality of processing resources.
12. The method of claim 7, further comprising: copying context state data from the existing context on at least a first of the plurality of processing resources to the first shared memory in parallel with executing a new context on the plurality of processing resources.
34. (New) The method of claim 33, further comprising: restoring the first shared memory.
13. The method of claim 12, further comprising: restoring the first shared memory.
35. (New) One or more non-transitory computer-readable media comprising a plurality of instructions stored thereon that, when executed by a processor, causes the processor to: receive a signal from an instruction scheduler indicating an initiation of a preemption process on a workload executing on a general-purpose graphics processing compute block comprising a plurality of graphics processing resources to execute graphics instructions; stop an execution of an existing context on at least a first of the plurality of processing resources; and copy context state data from the existing context on the at least a first of the plurality of processing resources to a first shared memory communicatively coupled to the plurality of processing resources in parallel with executing a new context on the plurality of processing resources.
14. One or more non-transitory computer-readable media comprising a plurality of instructions stored thereon that, when executed by a processor, causes the processor to: receive, in a copy engine of general-purpose graphics processing compute block comprising a plurality of processing resources to execute graphics instructions, a signal from an instruction scheduler indicating an initiation of a preemption process; stop an execution of an existing context on at least a first of the plurality of processing resources; and copy context state data from the existing context on the at least a first of the plurality of processing resources to a first shared memory in parallel with executing a new context on the plurality of processing resources via a first communication fabric communicatively coupled to the plurality of processing resources to the first shared memory.
36. (New) The one or more computer-readable media of claim 35, wherein the plurality of instructions further cause the processor to: generate a signal to indicate that a context preemption process is complete; and upload the context data from the first shared memory to a second memory, separate from the first shared memory.
15. The one or more computer-readable media of claim 14, wherein the plurality of instructions further cause the processor to: generate a signal to indicate that a context preemption process is complete; and upload the context data from the first shared memory to a second memory, separate from the first shared memory.
37. (New) The one or more computer-readable media of claim 35, wherein the general-purpose graphics processing compute block further comprises: a first communication fabric to communicatively couple the plurality of processing resources to the first shared memory.
16. The one or more computer-readable media of claim 14, wherein the general-purpose graphics processing compute block further comprises: a first communication fabric to communicatively couple the plurality of processing resources to the first shared memory.
38. (New) The one or more computer-readable media of claim 37, wherein the copy engine is coupled to the first shared memory by the first communication fabric.
17. The one or more computer-readable media of claim 16, wherein the copy engine is coupled to the first shared memory by the first communication fabric.
39. (New) The one or more computer-readable media of claim 35, wherein the general-purpose graphics processing compute block further comprises: a second communication fabric to communicatively couple the copy engine to the second memory.
18. The one or more computer-readable media of claim 14, wherein the general-purpose graphics processing compute block further comprises: a second communication fabric to communicatively couple the copy engine to the second memory.
40. (New) The one or more computer-readable media of claim 35, wherein the plurality of instructions further cause the processor to: copy context state data from the existing context on at least a first of the plurality of processing resources to the first shared memory in parallel with executing a new context on the plurality of processing resources.
19. The one or more computer-readable media of claim 14, wherein the plurality of instructions further cause the processor to: copy context state data from the existing context on at least a first of the plurality of processing resources to the first shared memory in parallel with executing a new context on the plurality of processing resources.
41. (New) The one or more computer-readable media of claim 40, wherein the plurality of instructions further cause the processor to: restore the first shared memory.
20. The one or more computer-readable media of claim 19, wherein the plurality of instructions further cause the processor to: restore the first shared memory.


As indicated above the claim wording is not identical however the application claims are of broader scope and the more narrow limitations of the patent claims still cover all of the limitations in the application claims.

Claims 21-29,33, and 35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,4,6-8,10,12,13, and 15-17 of U.S. Patent No. 10,649,956 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims cover all of the limitations of the application claims.
Claim 1,3,4,6-8,10,12,13, and 15-17 of U.S. Patent No. 10,649,956 B2 contais every element of claims 21-29,33, and 35-41 of the instant application, and as such anticipate claims 21-29,33, and 35-41 of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable over obviousness-type double patenting. A later application/patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” In re Goodman 29 USPQ2d 2010 (Fed. Cir. 1993).

Application
US Pat. No. 10,649,956 B2
21. (New) An apparatus, comprising: a hardware processor to: receive a signal from an instruction scheduler indicating an initiation of a preemption process on a workload executing on a general-purpose graphics processing compute block comprising a plurality of graphics processing resources to execute graphics instructions; stop an execution of an existing context on at least a first of the plurality of processing resources; and copy context state data from the existing context on the at least a first of the plurality of processing resources to a first shared memory communicatively coupled to the plurality of processing resources in parallel with executing a new context on the plurality of processing resources.
1. A graphics multiprocessor comprising: an instruction cache to receive a stream of instructions; an instruction unit to dispatch instructions in the stream of instructions for execution; a general-purpose graphics processing compute block comprising a plurality of graphics processing cores, the graphics processing cores comprising a plurality of execution units to execute the instructions; a first shared memory communicatively coupled to the plurality of execution units, wherein the first shared memory is shared by the plurality of execution units; and a copy engine to: receive a signal from a scheduler indicating an initiation of a preemption process; stop an execution of an existing context on at least a first of the plurality of execution units; copy context state data from the existing context on the at least a first of the plurality of execution units to the first shared memory; generate a signal to indicate that a context preemption process is complete; and upload the context data from the first shared memory to a second memory, separate from the first shared memory.
22. (New) The apparatus of claim 21, wherein the copy engine is to: generate a signal to indicate that a context preemption process is complete; and upload the context data from the first shared memory to a second memory, separate from the first shared memory.
1. A graphics multiprocessor comprising: an instruction cache to receive a stream of instructions; an instruction unit to dispatch instructions in the stream of instructions for execution; a general-purpose graphics processing compute block comprising a plurality of graphics processing cores, the graphics processing cores comprising a plurality of execution units to execute the instructions; a first shared memory communicatively coupled to the plurality of execution units, wherein the first shared memory is shared by the plurality of execution units; and a copy engine to: receive a signal from a scheduler indicating an initiation of a preemption process; stop an execution of an existing context on at least a first of the plurality of execution units; copy context state data from the existing context on the at least a first of the plurality of execution units to the first shared memory; generate a signal to indicate that a context preemption process is complete; and upload the context data from the first shared memory to a second memory, separate from the first shared memory.
23. (New) The apparatus of claim 21, further comprising: a first communication fabric to communicatively couple the plurality of processing resources to the first shared memory.
3. The graphics multiprocessor of claim 1, further comprising: a first communication fabric to communicatively couple the plurality of execution units to the first shared memory.
24. (New) The apparatus of claim 23, wherein the copy engine is coupled to the first shared memory by the first communication fabric.
4. The graphics multiprocessor of claim 3, wherein the copy engine is coupled to the first shared memory by the first communication fabric.
25. (New) The apparatus of claim 21, further comprising: a second communication fabric to communicatively couple the copy engine to the second memory.
6. The graphics multiprocessor of claim 1, further comprising: a second communication fabric to communicatively couple the copy engine to the second memory.
26. (New) The apparatus of claim 21, the copy engine to: copy context state data from the existing context on at least a first of the plurality of processing resources to the first shared memory in parallel with executing a new context on the plurality of processing resources.
7. The graphics multiprocessor of claim 1, the copy engine to: copy context state data from the existing context on at least a first of the plurality of execution units to the first shared memory in parallel with executing a new context on the plurality of execution units.
27. (New) The apparatus of claim 26, the copy engine to: restore the first shared memory.
8. The graphics multiprocessor of claim 1, further comprising logic, at least partially including hardware logic, to: restore the first shared memory.
28. (New) A method comprising: receiving a signal from an instruction scheduler indicating an initiation of a preemption process on a workload executing on a general-purpose graphics processing compute block comprising a plurality of graphics processing resources to execute graphics instructions; stopping an execution of an existing context on at least a first of the plurality of processing resources; and copying context state data from the existing context on the at least a first of the plurality of processing resources to a first shared memory communicatively coupled to the plurality of processing resources in parallel with executing a new context on the plurality of processing resources.
19. A method comprising: receiving, in a copy engine of a general-purpose graphics processing compute block comprising a plurality of graphics processing cores, the graphics processing cores comprising a processor having a plurality of execution units to execute the instructions a signal from a scheduler indicating an initiation of a preemption process; stopping an execution of an existing context on the at least a first of the plurality of execution units; copying context state data from the existing context on at least a first of the plurality of execution units to a first shared memory; generating a signal to indicate that a context preemption process is complete; and uploading the context data from the first shared memory to a second memory, separate from the first shared memory.
29. (New) The method of claim 28, further comprising: generating a signal to indicate that a context preemption process is complete; and uploading the context data from the first shared memory to a second memory, separate from the first shared memory.
19. A method comprising: receiving, in a copy engine of a general-purpose graphics processing compute block comprising a plurality of graphics processing cores, the graphics processing cores comprising a processor having a plurality of execution units to execute the instructions a signal from a scheduler indicating an initiation of a preemption process; stopping an execution of an existing context on the at least a first of the plurality of execution units; copying context state data from the existing context on at least a first of the plurality of execution units to a first shared memory; generating a signal to indicate that a context preemption process is complete; and uploading the context data from the first shared memory to a second memory, separate from the first shared memory.
33. (New) The method of claim 28, further comprising: copying context state data from the existing context on at least a first of the plurality of processing resources to the first shared memory in parallel with executing a new context on the plurality of processing resources.
20. The method of claim 19, further comprising: copying context state data from an existing context on the at least a first of the plurality of execution units to the first shared memory in parallel with executing a new context on the plurality of execution units.
35. (New) One or more non-transitory computer-readable media comprising a plurality of instructions stored thereon that, when executed by a processor, causes the processor to: receive a signal from an instruction scheduler indicating an initiation of a preemption process on a workload executing on a general-purpose graphics processing compute block comprising a plurality of graphics processing resources to execute graphics instructions; stop an execution of an existing context on at least a first of the plurality of processing resources; and copy context state data from the existing context on the at least a first of the plurality of processing resources to a first shared memory communicatively coupled to the plurality of processing resources in parallel with executing a new context on the plurality of processing resources.
10. An electronic device, comprising: a central processing unit; a graphics multiprocessor communicatively coupled to the central processing unit, comprising: an instruction cache to receive a stream of instructions; an instruction unit to dispatch instructions in the stream of instructions for execution; a general-purpose graphics processing compute block comprising a plurality of graphics processing cores, the graphics processing cores comprising a plurality of execution units to execute the instructions; a first shared memory communicatively coupled to the plurality of execution units, wherein the first shared memory is shared by the plurality of execution units; and a copy engine to: receive a signal from a scheduler indicating an initiation of a preemption process; stop an execution of an existing context on the at least a first of the plurality of execution units; copy context state data from the existing context on at least a first of the plurality of execution units to the first shared memory; generate a signal to indicate that a context preemption process is complete; and upload the context data from the first shared memory to a second memory, separate from the first shared memory.
36. (New) The one or more computer-readable media of claim 35, wherein the plurality of instructions further cause the processor to: generate a signal to indicate that a context preemption process is complete; and upload the context data from the first shared memory to a second memory, separate from the first shared memory.
10. An electronic device, comprising: a central processing unit; a graphics multiprocessor communicatively coupled to the central processing unit, comprising: an instruction cache to receive a stream of instructions; an instruction unit to dispatch instructions in the stream of instructions for execution; a general-purpose graphics processing compute block comprising a plurality of graphics processing cores, the graphics processing cores comprising a plurality of execution units to execute the instructions; a first shared memory communicatively coupled to the plurality of execution units, wherein the first shared memory is shared by the plurality of execution units; and a copy engine to: receive a signal from a scheduler indicating an initiation of a preemption process; stop an execution of an existing context on the at least a first of the plurality of execution units; copy context state data from the existing context on at least a first of the plurality of execution units to the first shared memory; generate a signal to indicate that a context preemption process is complete; and upload the context data from the first shared memory to a second memory, separate from the first shared memory.
37. (New) The one or more computer-readable media of claim 35, wherein the general- purpose graphics processing compute block further comprises: a first communication fabric to communicatively couple the plurality of processing resources to the first shared memory.
12. The electronic device of claim 10, further comprising: a first communication fabric to communicatively couple the plurality of execution units to the first shared memory.
38. (New) The one or more computer-readable media of claim 37, wherein the copy engine is coupled to the first shared memory by the first communication fabric.
13. The electronic device of claim 12, wherein the copy engine is coupled to the first shared memory by the first communication fabric.
39. (New) The one or more computer-readable media of claim 35, wherein the general- purpose graphics processing compute block further comprises: a second communication fabric to communicatively couple the copy engine to the second memory.
15. The electronic device of claim 10, further comprising: a second communication fabric to communicatively couple the copy engine to the second memory.

40. (New) The one or more computer-readable media of claim 35, wherein the plurality of instructions further cause the processor to: copy context state data from the existing context on at least a first of the plurality of processing resources to the first shared memory in parallel with executing a new context on the plurality of processing resources.
16. The electronic device of claim 15, the copy engine to: copy context state data from the existing context on at least a first of the plurality of execution units to the first shared memory in parallel with executing a new context on the plurality of execution units.

41. (New) The one or more computer-readable media of claim 40, wherein the plurality of instructions further cause the processor to: restore the first shared memory.
17. The electronic device of claim 10, further comprising logic, at least partially including hardware logic, to: restore the first shared memory.


Differences between the claims are noted above with the exception of the computer-readable medium claims. As noted for the other patent claims the application claims are of broader scope than those in the patent claims. The patent claims therefore cover all of the limitations set forth in the application claims.
With respect to the medium claims it is noted that the patent apparatus claims include limitations directed to the same operations as those set forth in the application claims. They are just recited as a different category of invention. It would have been obvious to one of ordinary skill in the art at the time of filing of the application to provide a computer readable medium to contain instructions which when executed perform the same functions as those recited in the patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186